                  Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 1 of 9



 1
     CHRIS ZHEN (State Bar No. 275575)
 2   chris.zhen@zhenlawfirm.com
 3   HOGAN GANSCHOW (State Bar No. 256137)
     hogan.ganschow@zhenlawfirm.com
 4   ZHEN LAW FIRM
     5670 Wilshire Blvd #1800
 5   Los Angeles, CA 90036
 6   Telephone: (213) 935-0715

 7   Attorneys for Plaintiff
     OptraHealth, Inc.
 8

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13   OPTRAHEALTH, INC.,                           Case No.: 3:20-cv-8096
14                  Plaintiff,
15
     vs.                                          COMPLAINT FOR PATENT
                                                  INFRINGEMENT;
16
     BOTSCREW, INC.,
17                                                DEMAND FOR JURY TRIAL
                    Defendant.
18

19

20

21

22

23

24

25

26

27

28                                              -1-
     COMPLAINT FOR PATENT INFRINGEMENT                       CASE NO.: 3:20-CV-8096
                    Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 2 of 9



 1
                            COMPLAINT FOR PATENT INFRINGEMENT
 2            Plaintiff OptraHealth, Inc. (“OptraHealth”), by and through their attorneys, files this
 3
     Complaint for Patent Infringement and Demand for Jury Trial against BotsCrew, Inc.
 4
     (“Defendant” or “BotsCrew”) and alleges as follows:
 5

 6
                                               THE PARTIES
 7
           1. Plaintiff OptraHealth is a corporation organized under the laws of the State of
 8
     California with a place of business at 100 Century Center Court, Suite 410, San Jose, CA,
 9
     95112.
10

11
           2. On information and belief, BotsCrew is a corporation organized under the laws of the

12   State of Delaware with a place of business at 548 Market St #39969, San Francisco, California

13   94104. On information and belief, BotsCrew was founded by Oleh Pylypchak, Nazar Hembara,
14   and Max Gladysh. On information and belief, BotsCrew sells, offers to sell, and/or uses
15
     products and services throughout the United States, including in this judicial district, and
16
     introduces infringing products and services into the stream of commerce knowing that they
17
     would be sold and/or used in this judicial district and elsewhere in the United States.
18
                                      JURISDICTION AND VENUE
19

20         3. This action arises under the Patent Laws of the United States, 35 U.S.C. §§ 1 et seq.

21         4. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1338.

22         5. Venue is proper in this Court under 28 U.S.C. §§ 1391(b), (c) and 1400(b) in that this is
23     the judicial district in which (i) a substantial part of the acts and omissions giving rise to the
24
           claims occurred and (ii) where defendant BotsCrew has an established place of business.
25
     ///
26

27

28                                                     -2-
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.: 3:20-CV-8096
                     Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 3 of 9



 1
                                           BACKGROUND FACTS
 2
        6. OptraHealth was founded in 2017 to provide patient engagement and education services
 3

 4
     through its technology platform to the healthcare and life sciences industry. OptraHealth is a

 5   pioneer in the field, providing clients with technologies and solutions that harness the power of

 6   artificial intelligence for analyzing healthcare results and facilitating interrogations of these
 7   reports through an expert system.
 8
        7. As a pioneer in the field, OptraHealth developed the world's first conversational digital
 9
     genetic assistant for informed genetic education and patient engagement. OptraHealth has
10
     collaborations and partnerships with major companies and institutions across the globe
11
     including publicly listed companies, well renowned research institutions, genetic testing
12

13   laboratories and health systems. OptraHealth builds and sells software including the patented

14   technologies.

15      8. On August 25, 2020, OptraHealth was granted U.S. Patent No. 10,754,882 (the ‘882
16   Patent) claiming technologies for retrieving information from healthcare reports using a
17
     personal assistance device, developed by its co-founders. A true and correct copy of the ‘882
18
     Patent is attached as Exhibit 1.
19
                                        BOTSCREW’S PRODUCT
20
        9. Defendant makes, uses, sells, offers for sale, and/or imports into the United States and
21

22   this District products and services that utilize the Genetic Testing Chatbot, available at

23   https://botscrew.com/cases/genetic-testing-chatbot-for-natera/. A true and correct copy of the
24   web page is attached as Exhibit 2.
25
        10. Defendant’s Genetic Testing Chatbot includes a personal assistance device that enables
26
     a customer to "chat with the bot to discuss specific genetic test results."
27

28                                                     -3-
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.: 3:20-CV-8096
                   Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 4 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   Exhibit 2 at pages 4-5, and 7.
16                                    FIRST CAUSE OF ACTION
17
                   PATENT INFRINGEMENT OF U.S. PATENT NO. 10,754,882
18
        11. Plaintiff repeats, re-alleges, and incorporates by reference as though fully set forth
19
     herein, the allegations contained in all preceding paragraphs of this Complaint.
20
        12. On August 25, 2020, the ‘882 Patent was duly and legally issued by the United States
21

22   Patent and Trademark Office under the title “Method of Retrieving Information from a Health

23   Report Through a Machine Assisted Interrogation Process.” The ‘882 Patent is referred to as
24   the “Asserted Patent.”
25
        13. OptraHealth is the assignee and owner of the right, title, and interest in and to the ‘882
26
     Patent, with the rights to assert all causes of action arising under the ‘882 Patent and right to
27

28                                                     -4-
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.: 3:20-CV-8096
                   Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 5 of 9



 1
     collect any remedies for infringement of it. OptraHealth is the sole owner of the ‘882 Patent,
 2
     and has been the sole owner since issuance.
 3

 4
        14. On information and belief, Defendant has and continues to directly infringe either

 5   literally or under the doctrine of equivalents, or both, or indirectly infringe at least Claims 1

 6   and 3 by selling, offering to sell, making, using, providing, causing to be used, instructing,
 7   directing, and/or requiring others to perform all or some of the steps of the method claims,
 8
     either literally or under the doctrine of equivalents. Defendant directly or indirectly infringes,
 9
     literally or under the doctrine of equivalents through the infringing genetic testing chatbot,
10
     including the Accused Products such as the one shown here at
11
     https://botscrew.com/cases/genetic-testing-chatbot-for-natera/. See Exhibit 2.
12

13      15. On information and belief, the Accused Products perform methods for (A) providing a

14   personal assistance device, wherein the personal assistance device is communicably coupled

15   with a reporting system; (B) providing a reporting system, wherein the reporting system
16   comprises a plurality of health reports and a query-interrogation system; (C) receiving a health
17
     report-related query through the personal assistance device, wherein the health report-related
18
     query corresponds to a specific health report from the plurality of health reports; (D)
19
     forwarding the health report-related query to the reporting system through the personal
20
     assistance device; (E) selecting the specific health report from the plurality of health reports
21

22   through the query-interrogation system; (F) compiling a corresponding knowledge corpus for

23   the specific health report through a knowledge-graphing system, wherein the corresponding
24   knowledge corpus includes a query-related knowledge graph and a report-related knowledge
25
     graph; (G) extracting a list of query-related information from the corresponding knowledge
26
     corpus of the specific health report by comparing and associating the query-related knowledge
27

28                                                     -5-
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.: 3:20-CV-8096
                  Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 6 of 9



 1
     graph with the report-related knowledge graph through the knowledge-graphing system; (H)
 2
     forwarding the list of query-related information from the reporting system to the personal
 3

 4
     assistance device; (I) converting the list of query-related information to an output content file

 5   through the query-interrogation system; and (J) outputting the output content file through the

 6   personal assistance device. For example, the Accused Products provide a personal assistance
 7   device that includes the reporting system of the genetic testing chatbot. The Accused Products
 8
     provide the chatbot reporting system including health reports such as the genetic tests and a
 9
     query-interrogation system such as chatbot system that receives input queries and provides
10
     output. The Accused Products receives a health report-related query corresponding to a specific
11
     health report from the set of health reports, for example by receiving queries for “specific
12

13   genetic test results” (Exhibit 2 at page 4). The Accused Products forward the query to the

14   reporting system by forwarding the queries from the personal assistance devices to the chatbot.

15   The Accused Products select the specific health report by providing for discussions of specific
16   genetic test results. The Accused Products compile corresponding knowledge corpus by
17
     gathering the collection of records associated with the specific genetic tests. The Accused
18
     Products extract a list of query-related information to be able to enable the chatbot to function
19
     to provide responses for the queries from the personal assistance device. The Accused Products
20
     forward the list of query-related information to the personal assistance device to output the
21

22   results on the personal assistance device. The Accused Products convert the list of query-

23   related information to an output content file on the personal assistance device. The Accused
24   Products output the output content file through the personal assistance device.
25

26

27

28                                                    -6-
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.: 3:20-CV-8096
                   Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 7 of 9



 1
         16. On information and belief, the Accused Product have been used to infringe and
 2
     continue to directly infringe or indirectly infringe at least claims 1 and 3 of the ‘882 Patent
 3

 4
     during the pendency of the ‘882 Patent.

 5       17. Since at least the time of receiving this Complaint BotsCrew has had actual notice that

 6   it is directly infringing and/or indirectly infringing the ‘882 Patent.
 7       18. On information and belief, the Accused Products are used, marketed, provided to,
 8
     and/or used by or for each of Defendant’s partners, clients, customers, and/or end users in this
 9
     District.
10
         19. On information and belief, since at least the time of receiving this Complaint BotsCrew
11
     has induced and continues to induce others to infringe at least claims 1 and 3 of the ‘882 Patent
12

13   under 35 U.S.C. § 271(b) with specific intent or willful blindness, by, among other things,

14   actively aiding and abetting others to infringe, including, but not limited to, BotsCrew’s

15   partners or customers, whose use of the Accused Products constitute direct infringement of at
16   least claims 1 and 3 of the ‘882 Patent.
17
         20. In particular, BotsCrew’s actions that aid and abet the infringement of others, such as
18
     their partners and customers including Natera, Inc., by distributing the Accused Products and
19
     providing instructions, materials and/or services related to the Accused Products. On
20
     information and belief, BotsCrew has engaged in such actions with specific intent to cause
21

22   infringement or with willful blindness to the resulting infringement, because BotsCrew has had

23   actual knowledge of the ‘882 Patent and that its acts were inducing infringement of the ‘882
24   Patent since at least the time of receiving this Complaint.
25

26

27

28                                                     -7-
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.: 3:20-CV-8096
                  Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 8 of 9



 1
         21. OptraHealth first notified BotsCrew of Plaintiff’s ‘882 Patent and Defendant’s
 2
     infringement of the patent via a written letter dated October 26, 2020. Defendant failed to
 3

 4
     provide any response to the letter.

 5       22. On information and belief, BotsCrew’s infringement has been and continues to be

 6   willful.
 7       23. Plaintiff has been harmed by BotsCrew’s infringing activities.
 8
         24. As a result of Defendant’s unlawful activities, OptraHealth has suffered and will
 9
     continue to suffer irreparable harm for which there is no adequate remedy at law. OptraHealth
10
     and BotsCrew both compete in the enterprise chatbot software space, as described for example
11
     in paragraphs 6-8 above. OptraHealth is actively engaged with business partners and clients in
12

13   delivering innovative solutions using the patented technology. Defendant’s continued

14   infringement of the Asserted Patent causes harm to OptraHealth in the form of price erosion,

15   loss of goodwill, damage to reputation, loss of business opportunities, inadequacy of money
16   damages, and direct and indirect competition. Monetary damages are insufficient to
17
     compensate OptraHealth for these harms. Accordingly, OptraHealth is entitled to preliminary
18
     and/or permanent injunctive relief.
19
                                           PRAYER FOR RELIEF
20
     WHEREFORE, Plaintiff prays for relief as follows:
21

22       1. For an Order enjoining Defendant, their officers, agents, employees, and those acting in

23   concert or conspiracy with them, temporarily during the pendency of this action and
24   permanently thereafter from infringing, or inducing infringement by others, of the ‘882 Patent;
25
         2. An award of damages to be paid by BotsCrew adequate to compensate Plaintiff for
26
     BotsCrew’s past infringement of the Asserted Patent, and any continuing or future
27

28                                                   -8-
     COMPLAINT FOR PATENT INFRINGEMENT                              CASE NO.: 3:20-CV-8096
                   Case 3:20-cv-08096 Document 1 Filed 11/17/20 Page 9 of 9



 1
     infringement through the date such judgment is entered, including interest, costs, expenses and
 2
     an accounting of all infringing acts including, but not limited to, those acts not presented at
 3

 4
     trial;

 5       3. A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

 6   Plaintiff’s reasonable attorneys’ fees;
 7       4. For other such relief as the court deems just and proper.
 8
                                               JURY DEMAND
 9
         Plaintiff demands a trial by jury on all issues triable as such.
10

11

12
                                                             Respectfully Submitted,
13
     Dated: November 17, 2020                                ZHEN LAW FIRM
14

15

16                                                           By: /s/ Chris J. Zhen                _
                                                             Chris J. Zhen (State Bar No. 275575)
17                                                           Hogan Ganschow (State Bar No. 256137)
18                                                           ZHEN LAW FIRM
                                                             5670 Wilshire Blvd #1800
19                                                           Los Angeles, CA 90036
                                                             Telephone: (213) 935-0715
20                                                           chris.zhen@zhenlawfirm.com
21                                                           hogan.ganschow@zhenlawfirm.com

22                                                           Attorneys for Plaintiff, OptraHealth, Inc.
23

24

25

26

27

28                                                     -9-
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.: 3:20-CV-8096
